DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2020 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor”, “controller”, “traffic lights”, “vehicle”, “traffic light control box” and “radar subsystem”must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “determining and analyzing steps” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because: the determining step determines at least one individual vehicle belong to a first category of vehicles or to a second category vehicle.  With the “OR”, thus examiner interprets this limitation as “either” or “or”, not both. Then the “analyzing step” analyzing vehicle in the two categories.  The boundaries 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, applicant is required to clarify what is the “first category vehicle” and “second category vehicle”.  Is it a passenger vehicle versus police vehicle?
As per claims 1-20, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138, 33 CCPA 879 (1946).  MPEP 706.03(c). <The determination that is needed to be made here is whether the element by itself as disclosed in the specification is capable of performing the function without any adaptation or not.  If it does then the term "capable of" is given weight>.
Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. (The following are examples of language that may raise a question as to the limiting effect of the language in a claim: (a) statements of intended use or field of use, (b) "adapted to" or "adapted for" clauses, (c) "wherein" clauses, or (d) "whereby" clauses. This list of examples is not intended to be exhaustive.
		Regarding claims 1-20, the term "and/or" is a relative term which renders the claim indefinite. For example, A and/or B. It means embodiment A, or embodiment B, or embodiment A and B. It is clear that there are 3 embodiments in the claim. So, the use of such term is indefinite.
	
2 recites the limitation "the distance remaining" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
As per claims 3-4, applicant is required to clarify what is the different between the “first category vehicle”, “second category vehicle” and “a given vehicle”?

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Green et al. (US 2018/0190111) disclose a system and method for receiving, by one or more processing devices configured to control a traffic signal at an intersection of roads, camera data providing images of the intersection, wherein the processing devices being located proximate to the intersection, using one or more local machine learning models to identify objects at the intersection and paths of the objects based on the camera data, providing traffic data generated from outputs of the one or more local machine learning models to a remote traffic planning system over a network.
Wolterman (US 2006/0181433) discloses an apparatus for controlling a traffic signal at an intersection includes a signal controller having an artificial intelligence based situational analyzer comprising receiving vehicle data related to a speed and position of vehicles approaching the intersection, and optionally time and ambient condition data, an analyzer predicts a signal violation based situational, and operation of the traffic signal is modified to reduce the probability of a vehicular collision.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
June 3, 2021